TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 27, 2015



                                     NO. 03-15-00017-CV


                                 Rosa Ena Cantu, Appellant

                                               v.

                 Southern Insurance Company and Steve Dollery, Appellees




      APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on December 10, 2014.

Rosa Ena Cantu has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall bear their own costs relating to this appeal, both in this

Court and in the court below.